Citation Nr: 1232642	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-36 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to October 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which, in relevant part, denied the benefits sought on appeal.

In September 2010, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

In a November 2010 decision, the Board denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, entitlement to a TDIU, and a claim for entitlement to nonservice-connected pension benefits.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Joint Motion for Partial Remand (Joint Motion), the Court was asked to vacate the Board's November 2010 decision to the extent that it denied the Veteran's bilateral hearing loss claim and his claim for a TDIU, and remand those issues to the Board so that the Board may, (1) request the Veteran's treatment records from the Philadelphia VA Medical Center (VAMC); (2) determine if the Veteran's Social Security Administration (SSA) records are relevant to his hearing loss claim, such that the records should be requested; (3) determine whether the April 2010 VA Compensation and Pension (C&P) examiner's reasoning for finding that the Veteran's hearing loss was less likely as not caused as a result of noise exposure during his military service was adequate; and (4) apply the correct legal standard to determine the Veteran's claim of entitlement to a TDIU. 

Subsequently, also in June 2011, the Court issued an Order that granted the Joint Motion and remanded that part of the Board's decision that denied entitlement to service for bilateral hearing loss and denied entitlement to a TDIU for compliance with the Joint Motion.  Accordingly, the disposition as to the Veteran's claim for nonservice-connected pension benefits is undisturbed and not addressed in the decision rendered herein.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability is not etiologically related to his active service.

2.  The Veteran does not have one service-connected disability rated at 60 percent or more or multiple service-connected disabilities of which one was rated at 40 percent or more, with a combined rating of at least 70 percent for service-connected disabilities.

3.  The Veteran's service-connected lumbosacral strain is not sufficient by itself to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1); see Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Considering the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  In a letter dated in December 2005, prior to the rating decision on appeal, the RO informed the Veteran of the evidence necessary to establish a claim for service connection and a TDIU claim. 

The December 2005 letter also satisfies the statutory and regulatory requirement that VA notify a claimant of what evidence, if any, will be obtained by the claimant and what if any evidence will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).  The letter informed the Veteran that VA is responsible for getting relevant records from any Federal Agency, including medical records from the military, VA Medical Centers (including private facilities where VA authorized treatment), or from the Social Security Administration.  The letter also advised the Veteran that VA must make reasonable efforts to help the Veteran get relevant records not held by any Federal agency, including State or local governments, private doctors and hospitals, or current or former employers.  

In September 2008, the RO provided the Veteran with a letter that informed him of how disability evaluations and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Ideally, any required VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), so that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the issuance of the September 2008 notice, the Veteran's claims on appeal were readjudicated in an April 2010 SSOC.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran in connection with these claims.  Treatment records, including pertinent VA and private medical records, have been obtained to the extent possible.  These VA treatment records now include all available treatment records from the Philadelphia VAMC as were adequately provided by the Veteran's representative.  The Board acknowledges that, unfortunately, the Veteran's service treatment records and personnel records could not be obtained, as they are unavailable because they were likely destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  Though further efforts were made to locate additional service records, it is now clear that further efforts to obtain service records would be futile.  Accordingly, in proceeding with appellate review, the Board will be mindful that when a veteran's records have been lost or are otherwise unavailable, the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In addition to obtaining relevant private and VA treatment records, the Veteran was afforded a VA examination in April 2010, and, following the Court's June 2011 remand of these claims, the Board obtained a medical expert opinion in June 2012 from a health care professional in VA's Veterans Health Administration (VHA) as to whether it was at least as likely as not that the Veteran's current bilateral hearing loss was related to his conceded in service noise exposure.  While the medical opinion from the April 2010 examiner was somewhat lacking in that she did not provide a thorough rationale, the June 2012 VHA medical expert opinion cured that defect.  There, the audiologist reviewed the claims file, reviewed the Veteran's reported medical history, and provided nexus opinions with rationales to support her opinions.  As to the claim for entitlement to a total rating for compensation based upon individual unemployability, the Board finds that a VA examination is not warranted, the Veteran's allegations of not being able to work due to the low back disorder are not credible, which is explained in more detail below.  The April 2010 and August 2011 VA examination reports and the VA treatment records provide sufficient facts for the Board to determine whether the service-connected low back disability prevents the Veteran from securing and maintaining gainful employment.  Thus, the Board finds that the duty to afford the Veteran's with a medical examination or otherwise obtain an adequate medical opinion has been met in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).

The Veteran was also afforded a hearing before the Board in September 2010.  During his hearing, the Veteran was questioned about his claims in a manner that served to make him more aware of the criteria for entitlement to the claimed benefits and the types of findings that would need to be shown to meet those criteria.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, as to the Veteran's hearing-loss claim, the undersigned Acting Veteran's Law Judge (VLJ) informed the Veteran that she would need a medical opinion attributing the current hearing loss to service.  See  Hearing Transcript on pages 17-18.  The Veteran then requested and was granted a 30-day time period in order to obtain supportive medical opinion evidence with regard to his hearing loss claim.  The Veteran submitted additional evidence in October 2010, and has submitted a waiver along with that evidence.  Accordingly, that new evidence is properly considered in the first instance herein.  See 38 C.F.R. § 20.1304 (2011).

While an attempt was made to request the records associated with the Veteran's SSA disability claim(s) by the Veteran, an October 2011 response from the SSA indicated that the Veteran records were no longer being kept as he had reached full retirement age.

Neither the Veteran nor his representative has asserted that additional evidence exists that should be obtained before the Board adjudicates these issues on appeal, nor is the Board aware of any such evidence.  Therefore, the Board is also satisfied that VA's duty to assist the Veteran in the development of these claims has been met.  Hence, the Board finds that the case is ready for adjudication and accordingly, the Board will address the merits of the Veteran's claims. 

II.  Service Connection for Bilateral hearing Loss

The Veteran contends that he developed bilateral hearing loss as a result of hazardous noise exposure during his active service.  

      A.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The United States Court of Appeal for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

	B  Analysis

After a thorough review of the evidence of record, the Board finds, for the reasons expressed below, that the Veteran's bilateral hearing loss is not etiologically related to his active service.

With respect to the Veteran's current hearing loss disability, the first evidence of record documenting the Veteran's hearing loss is found in a February 2006 audiological evaluation report from Jenkintown Hearing Aid Center.  The Board interprets the graphical audiogram from that February 2006 audiological evaluation as follows, with puretone thresholds recorded in decibels:




HERTZ


EAR
500
1000
2000
3000
4000
RIGHT
15
25
45
60
80
LEFT
25
35
55
65
80


Following this evaluation the recommendation was for the Veteran to obtain bilateral amplification for his ears.  

He was later afforded a VA audiological examination in April 2010.  The Veteran reported his in-service noise exposure.  The examiner wrote, "Outside the military, he was not exposed to any kind of excessive noise both occupationally or recreationally."  The results of audiometric testing performed during that examination revealed the following results, with puretone thresholds recorded in decibels:




HERTZ


EAR
500
1000
2000
3000
4000
RIGHT
30
35
60
75
95
LEFT
50
50
80
90
N/R

Speech discrimination testing revealed a score 84 percent in the right ear and 36 in the left ear.  After examining the Veteran, the VA examiner diagnosed a predominately mild to profound sensorineural hearing loss in the right ear and a moderate to profound sensorineural hearing loss in the left ear.  

The results of the February 2006 and April 2010 audiological evaluations clearly reveal that the Veteran currently has a hearing loss disability for VA purposes.  See Davidson, supra.; see also 38 C.F.R. § 3.385 (2011).

With respect to an in-service incurrence of a disease, event, or injury, as noted previously, the Veteran's service treatment records are not available.  As such, the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See O'Hare, 1 Vet. App. at 367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, that the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the Veteran's claim.  Additionally, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt rule, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Here, given the era of the Veteran's service and his contention that he worked as a gunnery mechanic and a crew chief on the flight line for a period of approximately three years, being routinely exposed to noise from B-47 and B-52 bombers, as reported to the April 2010 VA examiner and during his September 2010 Board hearing, the Board finds the allegation of exposure to hazardous military noise credible.  Accordingly, the Board will afford him the full benefit of the doubt and concede his exposure to hazardous military noise.  See Davidson, supra.

Given the foregoing, the Board is left to consider the final required element to establish service connection for hearing loss-a nexus between the Veteran's current hearing loss and his in-service hazardous noise exposure.  Here, unfortunately, a preponderance of the evidence is against the Veteran's claim.  

During the aforementioned April 2010 VA examination, the Veteran reported having a long-standing hearing loss.  He indicated that the onset of his hearing loss was in the 1970's or 1980's and that it had progressively increased in severity over the years.  The examiner noted the Veteran's report of hazardous noise exposure along the flight line during his active service.  The Veteran further reported that he was not exposed to any kind of excessive noise either occupationally or recreationally since his service.  He additionally reported having no major illness or injury that would have affected his hearing.  After diagnosing the Veteran with mild to profound sensorineural hearing loss in the right ear and moderate to profound sensorineural hearing loss in the left ear, the examiner opined that it was less likely as not that the Veteran's hearing loss was caused as a result of noise exposure while in the military.  The examiner, having considered the Veteran's exposure to hazardous military noise, based this opinion on the Veteran's report of an onset of hearing loss in the 1970s or 1980s, which the examiner noted was many years after his separation from service.  In all, the Board finds that the VA examiner was informed of the evidence of record, and that her opinion is evidence against the Veteran's claim, although the Board admits that it lacks a fully articulate and well-reasoned opinion.  

Subsequently, during his September 2010 Board hearing, the Veteran, when asked directly by his representative when he noticed that he was having difficulty hearing, reported that he noticed an onset of hearing loss probably in the 1970s.  He then seemed to clarify that the onset was either in the 1960s, 1970s, or 1980s, and that it progressively worsened.  Later, his representative asked if he would say that he noticed a problem with his hearing within a year after his separation from service, to which he responded by saying, "Yeah."  See transcript on page 12.  He subsequently appeared to change the subject by continuing to say that he currently had difficulty understanding many people, although he did not have difficulty understanding his representative. 

Later, in October 2010, the Veteran provided statements from his friend, B.S. and from his sister, K.D., in support of his hearing loss claim.  B.S. indicated that he noticed that the Veteran's hearing was failing sometime in the early 1960s.  K.D. indicated that the Veteran suffered from a number of difficulties after his discharge from service, including hearing loss.  While she did not indicate an approximate date of onset of his hearing loss, she appeared to insinuate that he had hearing loss at the time of his separation from service.  

The record additionally contains a private otolaryngology (ENT) evaluation with respect to the Veteran's hearing loss disability from Gabay ENT & Associates.  The evaluation however, only provides the diagnosis of moderate to severe sloping sensorineural hearing loss bilaterally, with a mild asymmetry between the left and right.  The evaluation does not provide an opinion with respect to the etiology of his hearing loss.

Subsequent VA treatment records received from the Philadelphia VAMC reveal that the Veteran was seen for an audiological consultation in November 2010.  The VA audiologist noted again that the reported onset of the Veteran's hearing loss was in the 1970s or 1980s.  There was no noted history of infection, tinnitus, or dizziness.  The audiologist noted a history of a right-sided stroke approximately a year before, and noted that the Veteran had been recommended to see an ENT specialist because of the asymmetrical nature of his hearing loss and that the Veteran did see the private ENT specialist noted above.  The audiologist did not opine as to the etiology of the Veteran's hearing loss.

Following the Court's June 2011 Order remanding this appeal, the Veteran's new representative provided a statement from Patrick Carey, MD, a physician at St. Joseph's Medical Center in Brainerd, Minnesota, dated in January 2012.  Although Dr. Carey's medical specialty is not noted, he indicated that he reviewed the medical evidence made available to him.  He indicated that although the Veteran reported having an onset of hearing loss in the 1970s, lay statements indicated that his symptoms were noticeable shortly after his return from service, and that this was an important clinical clue, as family members or other close contacts often notice a patient's problems with hearing well before the patient may note it himself, and that because damage from noise exposure is usually gradual, a person might not notice or might ignore signs of hearing loss until more pronounced symptoms become evident.  

Dr. Carey diagnosed occupational noise-induced hearing loss (ONIHL) based on the fact that this type of hearing loss is always neurosensory, always bilateral, low frequency losses rarely exceed 40 decibels, loss is always greater at frequencies from 3000-6000 Hertz than at 500-2000 Hertz, and that in stable exposure conditions, losses at 3000, 4000, and 6000 Hertz usually reach a maximum level in 10-15 years.  Dr. Carey further noted that the Veteran clearly had endured prolonged exposure to a noisy environment during his service and, as is often the case, his close contacts were aware of his symptoms well before him.  Thus, Dr. Carey opined that the Veteran's in-service noise exposure was at least as likely as not the cause of his bilateral sensorineural hearing loss.  

Given the contradictory medical evidence of record regarding the etiology of the Veteran's hearing loss, the Board sought further medical opinion as to the etiology of the Veteran's hearing loss from a VHA specialist in April 2012.  See 38 C.F.R. § 20.901(a) (2011) (the Board may obtain a medical opinion from an appropriate health care professional in the VHA of VA on medical questions involved in the consideration of an appeal when, in its judgment, such medical expertise is needed for equitable disposition of an appeal).  

In June 2012, a VHA audiologist reviewed the Veteran's claims file and thoroughly discussed the medical evidence of record as recited herein.  The VHA specialist additionally noted that the Veteran appeared to have problems with his memory, perhaps as a result of his September 2009 stroke; however, the specialist also noted that an August 2011 screen for cognitive impairment using the Blessed Orientation-Memory-Concentration test revealed that he was not found to have any significant cognitive impairment.  The VHA specialist summarized the Veteran's current diagnosis as consisting of high frequency hearing loss in both ears, consistent with noise exposure and presbycusis.  The specialist noted his history of military noise exposure, as well as his noted history of no post-service occupational noise exposure from 1971 until his retirement in 1994.  The specialist did note, however, that the Veteran may have experienced some noise exposure from 1957 to 1971, during which time he worked in a warehouse and as a truck driver.  The examiner noted that there was no objective evidence of record of hearing loss before the Veteran's February 2006 private audiogram of record.  Based on a reported onset of hearing loss in the 1970s or 1980s-15-25 years after the Veteran's separation from active service, the VHA specialist opined that it was less than likely that his hearing loss was related to acoustic trauma during his service.  The VHA specialist largely based this opinion on a 2006 medical treatise entitled Noise and Military Service-Implication for Hearing Loss and Tinnitus, from the National Academy of Sciences, which determined that hearing loss from acoustic trauma is instantaneous or had a rapid development and there was no reasonable basis for delayed-onset hearing loss from noise exposure.  

The specialist then went on to suggest that there appeared to be a reasonable doubt as to the onset of the Veteran's hearing loss where he had been noted to have memory issues and where other lay statements claimed that his hearing loss had an onset in the early 1960s or before.  Based on a possible earlier onset of hearing loss, a more limited history of post-service noise exposure, and his reported history of military noise exposure, the specialist indicated that it would be at least as likely as not that the Veteran's hearing loss began during his service, due to acoustic trauma.

The Board finds the subsequent opinion by the June 2012 audiologist to be of no probative value, as the date the examiner accepted in providing this opinion is earlier than what the Board finds as fact to be the estimate of the onset of the Veteran's hearing loss.  The Board understands that the audiologist found there was reasonable doubt as to the date of onset of hearing loss, but the Board is the finder of fact.

The January 2012 opinion provided by Dr. Carey and the opinion of the June 2012 opinion from the VHA specialist, to the extent that it suggested that a reasonable doubt may exist as to the onset of the Veteran's hearing loss, are based on an erroneous factual premise and are, therefore, of little to no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  In this regard, the Board, as finder of fact, has determined that the most reliable report of onset of the Veteran's hearing loss is as he reported to the April 2010 VA examiner, which was the first time he reported an onset date and prior to the Veteran being informed that such date was too remote to be connected to in-service noise exposure.  At the September 2010 hearing, the Veteran then changed the onset date to include the 1960's.  He stated, "I'm not saying that I was hard of hearing right away [after service]."  See transcript on page 10.  But when asked by the representative, "[W]ould you say [you noticed hearing loss] within a year of you getting out of the service?," the Veteran responded, "Yeah."  Id. on page 12.  The mere fact that in response to a direct question whether it appeared during his first year after separation from service by answering in the affirmative, though contradictory to his earlier account, did not appear to be a firm response where he changed the subject of his response immediately after.  The Board accords the subsequent change as to the onset of his hearing loss to be of significantly lessened probative value.  

In its duty as finder of fact, the Board has also considered the Veteran's lay contention regarding the onset of his hearing loss and has appropriately weighed the evidence in support of his claim.  See Madden, 125 F.3d at 1481; see also Dalton, 21 Vet. App. at 38.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, the Veteran has not clearly reported an onset of hearing loss while in service or event for many years after service.  Rather, his most clear contentions are that he developed hearing loss many years after service, and that he believed his hearing loss was attributable to in-service hazardous noise exposure.  Thus, his lay statements do not provide evidence of in-service disease or injury or of a continuity of symptomatology.  

Accordingly, the Board finds that the adequate opinion of the April 2010 VA examiner, which considered the Veteran's history of hazardous military noise exposure and relied on his credible report of onset of hearing loss in the 1970s or 1980s, and, more importantly, the opinion of the June 2012 VHA specialist, to the extent that she determined that, with a date of onset of hearing loss in the 1970s or 1980s, the Veteran's hearing loss was less likely than not related to in-service hazardous noise exposure, are far more probative than the Veteran's own opinion as to the etiology of his hearing loss.  Moreover, the probative value of these opinions greatly exceeds that of the private opinion provided from Dr. Carey, where his opinion was based on an incorrect factual premise.

Self interest may play a role in the Veteran's more recent statements, especially where prior statements were determined to not be favorable to his claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  Or, as is also the case here, self interest may play a role in the presentation of more recent statement submitted by others on the Veteran's behalf.  The Veteran also made it clear to the undersigned that his finances were worrying him.  See transcript on pages 4-8.  See also August 2011 VA treatment record (showing examiner noted that the Veteran reported he "[c]an't make ends meet.").  Finally, the Veteran has provided inconsistent statements throughout the appeal, which damaged his credibility.  For example, at the April 2010 VA audiological evaluation, the Veteran stressed to the examiner that he did not have noise exposure following service discharge.  However, in an October 2010 letter from a private examiner, he wrote, "Patient relates he works in a noisy environment with high-pitched sounds.  Patient was also exposed to high noised aircraft in the 1950's in the [A]irforce."  Thus, in April 2010, the Veteran reported no post-service noise exposure but then admitted to such six months later.  Also, the Veteran claims he stopped working in 1994/1995, see September 2010 hearing transcript on page 23, but in the October 2010 letter, the examiner indicates that the Veteran is currently working.  This is another instance of an inconsistent statement.

Here, the Board observes that the statement from the Veteran's sister does not clearly indicate a date of onset, and, to the extent that it suggests an onset of hearing loss during his service or immediately after his separation from service, it is not credible.  At the September 2009 hearing, the Veteran testified he did not have hearing loss right after service discharge.  Again, the Board finds as fact that the earliest onset date of hearing loss was in the 1970's.  In the statement from B.S., where he simply asserts that he noticed that the Veteran's hearing was failing in the early 1960s, is contradictory to the Board's finding that the most accurate earliest onset date is in the 1970's.  Additionally, there is no context or basis to indicate how or why B.S. noted that the Veteran's hearing was failing.  The Board finds B.S.'s statement is not credible and not consistent with the Veteran's own report of when he felt he noticed hearing loss.  

Thus, in all, the Board finds that the more recent statements regarding an earlier onset of hearing loss, as provided by the Veteran, his sister and B.S., are outweighed by the Veteran's own prior statements indicating that his symptomatology began many years after service in 1970s or 1980s, as well as by the objective medical evidence of record, which provides no indication of hearing loss prior to February 2006.  The Veteran is in the best position to discuss his own medical history, which includes when he first noticed hearing loss.  The Board understands Dr. Carey's position that others will often notice hearing loss before the individual with the hearing loss, but the Board stands by its assessment that the Veteran in this case is in the best position to address when his hearing loss first started since this is one of his own senses.  

Based on the wording in Dr. Carey's letter, he was reporting this as a hypothetical situation.  See January 2012 letter ("[I]n cases of hearing loss, it is often family members or other close contacts who notice problems with a patients hearing well before they make note of it themselves.  Because the damage from noise exposure is usually gradual, a person might not notice or might ignore signs of hearing loss until more pronounced symptoms of permanent hearing loss become evident.  It is not uncommon, therefore, that patient's may present for evaluation only after considerable time has elapsed and family members may actually have to coerce them to seek treatment.") (Italics added.).  The Veteran has never reported throughout the appeal period that anyone had to coerce him to seek treatment.  The Board finds as fact that the Veteran's initial report of hearing loss beginning in the 1970's or 1980's to be the most probative evidence as to the onset date.  As two medical professionals have determined that the date in the 1970s is too remote to be related to in-service noise exposure, with the June 2012 examiner providing a medical study report to support her conclusion, the claim must be denied.

In sum, the evidence does not support a finding that the Veteran's bilateral hearing loss is etiologically related to his conceded in-service hazardous noise exposure.  For the reasons and bases provided above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).  Accordingly, the Veteran's claim for service connection for bilateral hearing loss must be denied.

III.  TDIU Claim

	A.  Governing Law and Regulations

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) (2011).

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, service connection is in only in effect for a lumbosacral strain, which is currently evaluated as 20 percent disabling.  As such, the Veteran's combined disability evaluation is also 20 percent.  Accordingly, because the Veteran does not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, a TDIU may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  38 C.F.R. § 4.16(b) (2011).  As such, pursuant to 38 C.F.R. § 4.16(b), consideration must be given as to whether the Veteran is entitled to a TDIU on an extraschedular basis.

The Board notes that entitlement to a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), and an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  

In this regard, the Board notes that for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.  Significantly, however, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation and Pension for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 (b).

	B.  Analysis

In this case, the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

The Veteran testified to the undersigned Acting VLJ that he had not been able to perform work-type activity due to his back disability.  He had worked as a city council clerk for at least 20 years.  When his low back disability became bad in 1994 or 1995, he received a retirement pension from the city, which essentially was an early retirement.  He has not worked since that time.  He indicated that he had completed high school and two years of college.

An April 2010 VA examination of the Veteran's spine revealed that he reported he had problems with daily activities and could not cook a full meal as he could stand over the stove for the time it took to prepare a whole meal.  However, he also reported that he had been regularly attending a gym and had only stopped in recent months as he was recuperating from pneumonia.  He reported that he used a back brace but the examiner noted that the Veteran was not wearing one during the examination.  He also reported using Tylenol for the pain.  He did not report recent hospitalizations or frequent treatment.  As to his pain, he described it as non-radiating.  On physical examination, range of motion was 0 to 50 degrees flexion, with pain at 50 degrees.  Back extension, lateral flexion to both the left and right, and lateral rotation to the left were all from 0 to 20 degrees.  Right lateral rotation was from 0 to 30 degrees.  His range of motion was noted to be limited by pain, fatigue, weakness, or lack of endurance.  Neurological testing revealed negative results for any clinical findings.  The examiner noted there was no atrophy in the lower extremities, and that the Veteran had no loss of tone and no loss of strength, bilaterally.  There was no finding of ankylosis.  The examiner noted that the Veteran's activities of daily living were limited where he was unable to walk more than two blocks, and he could not stand for more than 20 minutes, without having pain.  The examiner also noted that he required help with transportation but was trying to maintain as independent a life as possible.  

X-rays of the Veteran's spine revealed no spondylolysis or spondylolisthesis.  Disc spaces were normal, with mild degenerative changes in the lower thoracic spine.  

The Veteran was later afforded a new VA spine examination in August 2011.  The examiner reported identical limitation in the Veteran's activities of daily living to those reported during the prior April 2010 VA examination.  Range of motion testing revealed that his forward flexion was from 0 to 60 degrees, with pain from 55 to 60 degrees, and extension was from 0 to 10 degrees with pain at 10 degrees.  Right and left lateral flexion, right and left rotation were all from 0 to 20 degrees, with pain beginning at 20 degrees for each motion.  No additional limitation was found as a result of pain, fatigue, weakness, or lack of endurance after three repetitions of range of motion testing.  Muscle strength of the lower motor groups was 5/5, and deep tendon reflexes were 1+, bilaterally.  There was also negative straight leg raising, bilaterally.  Pain, temperature, light touch, and pinprick were all intact from the knees to the toes, bilaterally.  

The Veteran's VA treatment records from the Philadelphia VAMC dated from December 2004 to October 2011 show multiple complaints of other disabilities without complaints pertaining to the lumbar spine.  In fact, when the Veteran's musculoskeletal system is addressed in these records, the examiner's clinical findings establish an absence of evidence of current low back problems.  For example, April 2008, December 2008, September 2009, March 2010, November 2010 and August 2011 VA treatment records show that the examination of the musculoskeletal system revealed "no joint pain, stiffness, redness, swelling."  These treatment records also show that the examiner noted that the Veteran was walking without difficulty and that the issue relating to difficulty with walking involved the vascular system (the Veteran has been diagnosed with coronary artery disease and there are reports of claudication in the right lower extremity, see April 18, 2008 VA treatment records noting coronary artery disease and "has an occlusion in the [right] leg.").  

In his January 2012 statement, Dr. Carey noted that the Veteran had had symptoms of intermittent back pain for many years, with his symptoms progressing to the point of more frequent exacerbations.  Dr. Carey wrote that the progress of low back pain typically develop into significant degeneration, resulting in herniated discs, loss of disk height and segmental instability, and then to a final stage of disk resorption, narrowing, fibrosis and osteophyte formation.  Dr. Carey provided the opinion that the Veteran's back pain in conjunction with his ONIHL made him unemployable since at least 1995.  

Based on the foregoing evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected lumbosacral strain.  Rather, the evidence of record shows that, while the Veteran is somewhat limited in the type of employment he can obtain due to this disability, given his education and occupational background, he would be able to gain and maintain some form of sedentary employment despite this disability.  In essence, the evidence shows that, although the Veteran's service-connected disability results in industrial impairment and pain, as reflected by his disability rating of 20 percent, the evidence does not show that he is unable to secure or maintain gainful employment as a result of this disability.  The preponderance of the evidence is against a finding that the Veteran's case is in a different category than other veterans with a 20 percent disability rating for a lumbosacral strain.  Therefore, the evidence does not indicate that he is not capable of performing the physical and mental acts required by employment.  See Van Hoose, 4 Vet. App. at 363.  

In making this determination, the Board finds it significant that both the April 2010 and August 2011 VA examination reports found that while the Veteran did have some interference with his activities of daily living due to his back pain, that he was able to live independently and that he made no use of assistive devices in ambulating.  In the April 2010 VA examination report, the examiner noted the Veteran had no atrophy in his lower extremities and had normal tone.  In the August 2011 VA examination report, the examiner noted that the Veteran had 5/5 muscle strength in the lower extremities.  This shows the Veteran is using his lower extremities since he has full strength, normal tone and no atrophy.  The Board finds these opinions to be probative as to the Veteran's employability.  Additionally, in VA treatment records, when examining the musculoskeletal system, the examiner noted no joint pain, stiffness, redness, and swelling.  When the Veteran was being seen by VA from 2004 to 2011, it shows treatment related to disabilities other than the low back disability.  The clinical findings in the claims file are evidence against a finding that the Veteran's low back disability is as severe as he has alleged.  The Veteran has two years of college, which means he has the intellectual capacity to be able to do a sedentary job.

Although Dr. Carey opined that the Veteran would be unemployable as a result of the severity of his spine disability and his hearing loss, the Board notes that the Veteran's hearing loss is not service connected.  Although Dr. Carey thoroughly described the severity of the degenerative processes in a characteristic case involving spine pain, the relevant medical evidence of record indicates that the Veteran's service-connected spine disability does not approximate the severe levels as described by Dr. Carey.  Rather, recent x-ray evidence revealed no spondylolysis or spondylolisthesis, and that disc spaces were normal, with only mild degenerative changes in the lower thoracic spine.  This would appear to be consistent with the findings of the VA examiners that the Veteran does experience some limitation in his daily activities as a result of his spine disability.  Additionally, in April 2008, December 2008, September 2009, March 2010, November 2010 and August 2011, VA medical professionals noted there was no joint pain, stiffness, redness or swelling, and these medical professionals had physically examined the Veteran.  Dr. Carey also did not physically examine the Veteran to have a full understanding of the severity of the service-connected disability.  The Board finds the preponderance of the evidence is against a finding that that the Veteran is unable to secure or maintain substantially gainful employment.

On this note, the Board must address the Veteran's credibility again, as part of Dr. Carey's opinion is based upon history reported by the Veteran.  As laid out above, the Veteran has provided inconsistent statements during the appeal.  This negatively impacts his credibility.  He has also shown a substantial concern of his financial situation, which the Board finds would also establish a basis for the Veteran to exaggerate his symptoms in order for monetary gain.  See September 2010 hearing transcript on pages 4-8 (where the Veteran reported the severe expenses he had from medical issues and issues involving his adult children).  The August 2011 findings reported by Dr. Carey were statements the Veteran reported to the examiner as to the severity of his disability while seeking compensation benefits.  However, when the August 2011 examiner physically examined the Veteran's lumbar spine, he found the Veteran had 55 to 60 degrees of flexion, 5/5 muscle strength in the lower extremities, and negative straight leg raising.  In other words, the examiner found no evidence of weakness in the lower extremities.  This examination report is dated August 9, 2011, when the Veteran reported he had chronic low back pain.  However, an August 16, 2011, VA treatment record (one week later) shows that examination of the musculoskeletal system revealed no joint pain, stiffness, redness, or swelling, and the examiner noted the Veteran was ambulating without difficulty.  When the examiner noted the Veteran had difficulty walking distances, he wrote this finding under the discussion of the vascular system.  Thus, when the Veteran is being examined for the specific purpose of determining the severity of his back disability, he reports more severe symptoms.  The clinical findings are not in agreement with the Veteran's report of symptoms.  When the Veteran is not being examined for the low back, there seems to be no report of symptoms.  This is consistent with statements the Veteran has made in connection with his claim for service connection for hearing loss.  To a VA examiner, he denied being exposed to a noisy environment since service discharge.  To a private examiner, he reported he was working in a noisy environment.  These inconsistent statements damage the Veteran's credibility.  Thus, the Board accords the Veteran's allegations as to the severity of the service-connected disability and his ability to work to be of significantly limited probative value.  

Finally, the Board acknowledges the Veteran's contentions that he is unable to work as a result of his service-connected lumbar spine disability, and that his retirement was, in effect, a result of his not being able to endure further back pain.  Significantly, however, the Veteran has not submitted competent or credible medical evidence or opinion to corroborate his contention that his service-connected spine disability alone, renders him unable to secure or follow substantially gainful employment.  See 38 C.F.R. § 3.159(a)(1) (2011) (defining competent medical evidence).  In this regard, the Board finds that the Veteran's opinion that he is unable to work as a result of his service-connected spine disability is insufficient to establish his unemployability because, as a lay person, he is not competent to offer such an opinion because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  As such, his statements regarding his unemployability are merely speculation as he is not medically qualified to prove a matter requiring medical expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  More importantly, because of the Board's finding that the Veteran has provided inconsistent statements, it accords the Veteran's statements significantly lessened probative value, since his statements lack credibility.

Based on the foregoing, the Board concludes that this case does not present any unusual or exceptional circumstances that would justify a referral of the total rating claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  As discussed above, the Veteran's service-connected lumbosacral strain has not been shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  Moreover, no medical professional has stated that his service-connected lumbosacral strain alone precludes him from securing or following a substantially gainful occupation.  As such, in the absence of any evidence of unusual or exceptional circumstances beyond that which is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence in this case is against the claim.  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the Veteran's claim for entitlement to a TDIU must also be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

A total disability rating based on individual unemployability is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


